Citation Nr: 1130466	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to the service connected bilateral knee chondromalacia with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom





INTRODUCTION

The Veteran had active military service with the United States Army from June 1980 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied service connection for a bilateral hip condition. 

In May 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The requested actions having been taken, the case has been returned to the Board.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In May 2010 the Board remanded the claim for a VA examination.   The Board determined that the April 2006 VA examination was not adequate for rating purposes.  Although the examiner rendered the requested opinion regarding a nexus between current hip problems and service or service connected disabilities, he failed to offer any rationale for his conclusion.  

Following remand, a new VA examination was conducted in June 2010.  The examiner was asked to identify all current diagnosis of the bilateral hips and to opine as to whether any current diagnosed disability was related to service to include whether the knee disabilities caused or aggravated any hip disability.  In response the examiner diagnosed left and right hip tendonitis, and opined that such was less likely than not related to service or bilateral knee condition.  Under the rationale the examiner responded "[t]he Veteran's right and left hip pain is clinically tendonitis."  The repeated identification of the diagnosis provides absolutely no insight into the reasoning and rationale behind the offered opinion, and renders the VA examination utterly inadequate.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

On remand, an adequate examination will be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current diagnoses of the left and right hips, and should specifically address the presence or absence of tendinitis.  The examiner must then opine as to whether any currently diagnosed hip disability is at least as likely as not caused or aggravated by military service or a service connected disability, including the bilateral knee disability.

A full and complete rationale, which explains the reasoning behind the offered opinion, is required.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


